UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4678



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CEDRIC DWAYNE MORROW,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
03-81-PJM)


Submitted:   April 26, 2006                   Decided:   May 8, 2006


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


R. William Hale, Silver Spring, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, Barbara S. Skalla, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM

          Cedric     Dwayne   Morrow     appeals   his   conviction    for

distribution of cocaine base in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(B) (2000).    Finding no error, we affirm.

          When Government agents approached Morrow to arrest him,

Morrow fled on foot and dropped a loaded firearm.            During his

trial, the district court admitted that gun and ammunition into

evidence. Morrow claims that the district court erred by admitting

the firearm because it had no relevance to the drug trafficking

charges he faced and that its admission prejudiced him by making

him appear more dangerous to the jury.             We review a district

court’s evidentiary rulings for an abuse of discretion.              United

States v. Ward, 171 F.3d 188, 195 (4th Cir. 1999).

          Evidence of gun possession is relevant evidence in a drug

conspiracy trial, even if there is no specific evidence linking the

weapon to the conspiracy.      Ward, 171 F.3d at 195.       In addition,

“guns are tools of the drug trade and are commonly recognized

articles of narcotics paraphernalia.” Id. (citing United States v.

Ricks, 882 F.2d 885 (4th Cir. 1989)).          The district court must

“determine on a case by case basis whether the potential relevance

of the gun evidence is outweighed by unfair prejudice or is barred

by any other rule of evidence.”        Ward, 171 F.3d at 195.

          While the gun entered into evidence was not part of the

drug   transaction   specified   in     the   indictment,   during    that


                                 - 2 -
transaction    the   confidential    informant    purchased   a   different

handgun from one of Morrow’s associates.         The evidence that Morrow

possessed a handgun at a later date was clearly relevant because it

demonstrated his continuing access to weapons, the “tools of the

drug trade.”   Id.   The district court did not abuse its discretion

in finding that the probative value of the gun outweighed any undue

prejudice and admitting this evidence.*

          Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED




     *
      Moreover, even if admission of the disputed evidence was
erroneous, any resulting error would be harmless in light of the
overwhelming evidence against Morrow. Fed. R. Crim. P. 52; United
States v. Brooks, 111 F.3d 365, 371 (4th Cir. 1997).          The
conversation between Morrow and the informant arranging the drug
transaction was tape recorded, and the actual transaction was
captured on both video and audio tape.

                                    - 3 -